Citation Nr: 1231064	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for musculoligamentous thoracic spine pain, claimed as low back pain (herein "a low back disorder").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2006 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) in Fargo, North Dakota.

In April 2010, the Veteran and his representative had an Informal Conference at the Fargo RO before a Decision Review Officer.  An Informal Conference Report is of record.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for tinnitus, which he asserts is due to in-service noise exposure, and a low back disorder, which he asserts is due to carrying gear and jumping out of helicopters while on active duty.  See VA Form 21-526, received February 2008.  The Board has determined that further development is required prior to adjudicating the appeal on the merits.

I.  VA Examinations & Opinions

A.  Tinnitus

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In January 2009, the Veteran's tinnitus was evaluated by a VA examiner.  The examiner's opinion states, "The Veteran reports becoming aware of tinnitus when he returned home from Iraq in November 2007, yet per the VA OEF/OIF post-deployment exam dated 4/1/08 he denied experiencing tinnitus.  Given this conflicting information an opinion on tinnitus cannot be provided without resort to mere speculation."  

For clarity, the Board notes that though the Veteran asserts continuity of symptomatology of tinnitus since November 2007, he denied ringing of the ears at his November 2007 post-deployment assessment.  In February 2008, he filed a claim for tinnitus and hearing loss.  In April 2008, during the course of VA treatment, the physician noted that the Veteran "filed for tinnitus and hearing loss but does not have ringing and has not noticed hearing loss."  Such does cast some doubt as to his assertion of continuity of symptomatology.

Nonetheless, the Board finds the January 2009 VA examination insufficient.  Specifically, in rendering her opinion, it is unclear whether the examiner was refraining from rendering a diagnosis of tinnitus, or whether the examiner was stating that an opinion regarding tinnitus and in-service incurrence could not be formed without resort to mere speculation.

In addition to this ambiguity, the Board also takes note of Jones, in which the United States Court of Appeals for Veterans Claims (Court) ordered that the Board remand for further development a medical etiology opinion which reasoned '"with two different accounts of onset, it is not possible to resolve[ ] the issue of etiology [of tinnitus] without resort speculation."'  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court stated that the Board should make a factfinding as to which of the purportedly contradictory accounts the examiner should use as the basis of his new opinion, and held that, when an examiner concludes that an etiology opinion would be speculative, the examiner must clearly identify precisely what facts cannot be determined.  

As tinnitus is subjective, the Board will assume that the Veteran is currently experiencing tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The onset of his tinnitus is far less established, given the facts recounted above.

On remand, a new opinion with a detailed rationale, based on the assumption that the Veteran has tinnitus with an onset of after April 2008, should be obtained.

B.  Low Back Disorder

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Also in January 2009, the Veteran underwent a VA examination to evaluate his claimed low back disorder.  The examiner listed his impression of the Veteran's claimed low back disorder as "musculoligamentous thoracic spine pain,"  but did not provide an opinion as to the etiology of the claimed low back disorder.

A medical opinion discussing the etiology of the Veteran's claimed low back disorder is required to evaluate the Veteran's service connection claim.  Additionally, the examiner should clarify whether musculoligamentous thoracic spine pain denotes a disability due to an underlying disease or injury, or pain alone.

II.  Private Treatment Records

A November 2007 service treatment record documents that the Veteran "injured [his] lower back [in October 2006] - has had back pain before that and treatment by chiropractor - is back to level before deployment."

Treatment records reflecting chiropractic care for the Veteran's back are not of record.  As the Board is remanding the low back disorder claim for further development, VA will take the opportunity to attempt to secure these records on remand, with any needed assistance from the Veteran.




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his claimed low back disorder and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any chiropractic treatment records dated prior to August 2006.  The AOJ should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to assess the etiology of his claimed low back disorder.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the condition, including whether the Veteran has a diagnosable low back disorder as opposed to pain alone.  
 
The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should express an opinion regarding the likely etiology of the Veteran's claimed low back disorder, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related to hauling gear and/or jumping out of helicopters while in service, or is otherwise causally related to service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for a VA examination to assess the etiology of his tinnitus.  All necessary tests and studies should be performed.  

The examiner should accept as true that the Veteran has tinnitus.  
 
The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should express an opinion regarding the likely etiology of the Veteran's tinnitus, and specifically whether it is at least as likely as not (a 50% or greater probability) causally related in-service noise exposure, or is otherwise causally related to service.  Consideration should be given to the Veteran assertion of continuity of symptomatology of tinnitus since November 2007, that he denied ringing of the ears at his November 2007 post-deployment assessment, and that he denied tinnitus in April 2008. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


